Citation Nr: 0931648	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  08-25 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1950 to 
October 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest in service or 
sensorineural hearing loss within one year thereafter, and 
bilateral hearing loss has not been shown to be causally or 
etiologically related to the Veteran's military service.

3.  Tinnitus did not manifest in service and has not been 
shown to be casually or etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2. Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
letters sent to the Veteran in July 2007 and March 2008.  The 
July 2007 letter addressed all required notice elements, 
including the relevant rating criteria and effective date 
provisions, and was sent prior to the initial unfavorable 
decision by the AOJ.  A March 2008 letter also informed the 
Veteran of what evidence was necessary to substantiate his 
claims, the division of responsibilities in obtaining that 
evidence, and the provisions pertaining to disability ratings 
and effective dates.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board does acknowledge that the Veteran's complete 
service treatment records are not associated with the claims 
file.  The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases where the veteran's service 
treatment records were unavailable, through no fault of the 
veteran, as is the case here, there is a "heightened duty' 
to assist the veteran in the development of the case. See 
generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington 
v. Nicholson, 19 Vet. App. 362, 369- 70 (2005).  

In accordance with the law and regulations, however, the RO 
continued its efforts to obtain all relevant medical records 
until it was reasonably certain that such records did not 
exist or that further efforts to obtain those records would 
be futile. See 38 C.F.R. § 3.159(c).  In this regard, the 
July 2007 letter indicated that VA was requesting service 
treatment records from the service department, but requested 
that he submit any military medical records that he already 
had in his possession.  That letter also explained that there 
was a fire at the National Archives and Records 
Administration in July 1973 and indicated that his military 
records may have been destroyed by the fire if they were 
stored there on that date.  The letter indicated that a NA 
Form 13055 was enclosed and requested that the Veteran 
complete that form in detail and return in so that VA could 
request that a thorough search be made for military records 
in support of his claims.  It was noted that that the dates 
of treatment should be as specific as possible, preferably 
the month and year.  To date, the Veteran has not completed 
and returned a NA Form 13055.

Meanwhile, the RO did request the Veteran's service treatment 
records in July 2007. However, an August 2007 response 
indicated that such records were presumed destroyed by the 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri in 1973 and that no service treatment records 
or Surgeon General Office (SGO) records were available.  NPRC 
did note that an additional search could be performed if the 
Veteran was treated in service and the necessary information 
was provided.  

The RO subsequently sent a letter to the Veteran in March 
2008, which listed evidence that would help VA make a 
decision, including the dates of medical treatment during 
service, statements from people who knew him in service, and 
records and statements from service medical personnel.  

An additional letter was sent to the Veteran on the same day 
in March 2008 requesting that he submit any service treatment 
records that he had in his possession.  It was noted that he 
could furnish documents to substitute for such records, such 
as statements from military medical personnel and "buddy" 
certificates or affidavits.

The Veteran responded to the March 2008 letters the following 
month indicating that he had no other information to 
substantiate his claims.  

The RO sent another letter to the Veteran in June 2008 
informing him that his service treatment records are 
unavailable for review.  He was specifically advised of VA's 
efforts to obtain his service treatment records.  The June 
2008 letter also requested that he submit any service 
treatment records in his possession.  The Veteran responded 
in June 2008 stating that he did not have any such records in 
his possession and that he had no more evidence to submit.

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the appellant in 
obtaining his complete treatment medical records.  The RO's 
actions constitute a "reasonably exhaustive search" of all 
available options, and the duty to assist has been satisfied 
with regard to obtaining the Veteran's service treatment 
records. See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
See also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo 
v. Derwinski, 2 Vet. App. 619, 620 (1992).  The Veteran and 
his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  In fact, as was noted above, the Veteran's 
June 2008 statement indicates that he does not have any other 
information or evidence to give VA to substantiate his 
claims.  Thus, the Board finds that there is no indication 
that there is additional available evidence to substantiate 
the Veteran's claims that has not been obtained and 
associated with the claims folder.

In addition, the Veteran was afforded a VA examination in 
December 2004.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA opinion obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
Veteran's claims file, although as noted above, the Veteran's 
service treatment records were unavailable.  It considers all 
of the pertinent evidence of record, to include the Veteran's 
medical history, and provides a complete rationale for the 
opinion stated, relying on and citing to the evidence 
reviewed.  

The Board does observe the Veteran's contentions in his 
August 2008 Substantive Appeal (VA Form 9) that the examiner 
based his denial on the Veteran's report of recreational 
hunting for five years.  The Veteran stated that his hunting 
experience was limited and that the examiner did not take 
into consideration that this experience was limited to just a 
few times a year and that he hardly fired his weapon on those 
trips.  Nevertheless, the Board notes that in rendering his 
opinion, the December 2004 VA examiner relied primarily on 
the lack of proximity between the dates of service and the 
date of the VA examination rather than basing his entire 
opinion on the Veteran's hunting following his separation 
from service.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b). Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).



I.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

At the outset, the Board notes that the Veteran currently 
meets the criteria for bilateral hearing loss.  As part of 
the Veteran's VA examination in October 2007, an audiological 
evaluation pure tone thresholds, in decibels, was performed, 
and the results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
65
65
LEFT
60
60
60
60
70

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 86 percent in the left ear.  
To qualify for a hearing loss disability, all that is needed 
is at least one auditory threshold reading of 40 decibels or 
greater, which the Veteran has for each ear.  38 C.F.R. § 
3.385.  In addition, the Veteran's speech recognition scores 
also establish hearing loss pursuant to VA regulations, as 
they are less than 94 percent in each ear.  38 C.F.R. § 
3.385.  Therefore, the Veteran has bilateral hearing loss for 
VA purposes.  38 C.F.R. § 3.385.

However, in considering the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
bilateral hearing loss.  Because the Veteran's complete 
service treatment records are unavailable for review, the 
Board must base its decision on other available evidence.

There is no evidence showing that hearing loss manifested in 
service or within one year thereafter.  In fact, the medical 
evidence shows that the Veteran did not complain of or seek 
treatment immediately following his separation from service 
or for many decades thereafter.  Indeed, the earliest 
documented complaints are recorded in an October 2007 private 
medical record indicating that he was tested and fitted with 
a left mini standard hearing instrument in July 2000.  The 
Board does observe that the Veteran told the October 2007 VA 
examiner that his hearing loss began 40 years ago.  However, 
that reported history still indicates that the Veteran 
hearing loss began approximately 15 years after service.  
Therefore, the Board finds that bilateral hearing loss did 
not manifest in service or within one year thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of 
bilateral hearing loss, the Board notes that a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability. See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
must consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).

Nevertheless, the Board notes that the absence of in-service 
evidence of a hearing disability during service (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis 
for a grant of service connection for hearing loss where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes). 
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he was exposed to acoustic 
trauma in service as part of a heavy weapons company in an 
infantry division performing police operations in Germany.  
He stated that this required firing company weapons.  The 
Veteran's DD 214 does show that he served with Company M, 3rd 
Battalion, 169th Infantry, 43rd Division and had 11 months 
and 16 days of foreign and/or sea service.  He is also 
considered competent to relate a history of noise exposure 
during service. See 38 C.F.R. § 3.159(a)(2).  Therefore, the 
Board finds that the Veteran may have been exposed to 
acoustic trauma during service.

Nevertheless, the medical evidence of record does not show 
the Veteran to currently have bilateral hearing loss that is 
related to his military service.  In this regard, the October 
2007 VA examiner stated that based on the lack of proximity 
between the dates of service and the date of the VA 
examination, it was his opinion that the Veteran's complaints 
of hearing loss was not at least as likely as not related to 
his military service.

The Board does observe the information that the Veteran 
obtained from the Internet discussing the different types of 
hearing loss and noting that VA has compensated numerous 
veterans for noise-induced hearing loss.  However, this 
evidence is general in nature, and no examiner has 
specifically related the information contained therein to the 
Veteran. See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").   Thus, the Board finds that the medical 
literature obtained from the Internet is of little probative 
value in this case.

Moreover, although the Veteran may believe that his bilateral 
hearing loss was caused by acoustic trauma during active 
service, the Veteran, as a lay person, is not competent to 
testify that his current bilateral hearing loss was caused by 
his military service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

In summary, the Board acknowledges that the Veteran has a 
current diagnosis of bilateral hearing loss.  Specifically, 
the October 2007 audiological evaluation report reflects that 
the Veteran currently meets the diagnostic criteria for 
hearing loss.  38 C.F.R. § 3.385.  However, in order to 
establish service connection, there must be competent 
evidence establishing an etiological relationship between the 
Veteran's military service and the current disability.  After 
considering all of the evidence under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss because the competent medical evidence does not 
establish that the current disorder manifested in service or 
one year thereafter or is causally or etiologically related 
to his acoustic trauma in service.  For these reasons, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for bilateral 
hearing loss.  

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss is not warranted.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supplement 2008); 38 
C.F.R. §§ 3.102, 3.303 3.307(a)(3), 3.309(a) (2008).


II. Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for tinnitus.  
The Board once again notes that the Veteran's service 
treatment records are unavailable.  Nevertheless, the 
available medical evidence of record does not document any 
complaints, treatment, or diagnosis of tinnitus in service or 
for many decades thereafter.  In fact, the Veteran told the 
October 2007 VA examiner that his tinnitus began 40 years 
ago.  Thus, even his reported history indicates that his 
tinnitus began approximately 15 years after service.   The 
Board finds this gap in time significant, and, as noted above 
with regard to the claim for service connection for bilateral 
hearing loss, it weighs against the existence of a link 
between his current tinnitus and his time in service.  Cf. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that tinnitus 
did not manifest in service or for many years thereafter.

In addition to the lack of evidence establishing that 
tinnitus manifested during service or for many years 
thereafter, the medical evidence does not show the Veteran to 
currently have such a disorder that is related to his 
military service.  In fact, the October 2007 VA examiner 
stated that based on the lack of proximity between the dates 
of service and the date of the VA examination, it was his 
opinion that the Veteran's complaints of tinnitus were not at 
least as likely as not related to his military service.

Therefore, the only evidence linking the Veteran's tinnitus 
to his military service is his own contentions.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  Regarding the Veteran's 
statements that he has had tinnitus since the service, the 
Board acknowledges that he is competent to give evidence 
about what he experienced; i.e., he is competent to report 
that he has experienced ringing in his ears.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).

Furthermore, to the extent that the Veteran has attested to 
having chronic and continuous symptomatology of tinnitus 
since service, the Board has considered the provisions of 38 
C.F.R. § 3.303(b).  In Savage v. Gober, 10 Vet. App. 488 
(1997), it was noted that while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.  The record here discloses a span of decades 
without any clinical evidence to support any assertion of a 
continuity of symptomatology.  The fact that the 
contemporaneous records do not provide subjective or 
objective evidence that supports any recent contention that 
the Veteran experienced continuous symptomatology since 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
decision in a case involving an injury in service, normal 
medical findings at the time of separation, and the absence 
of any medical records of a diagnosis or treatment for many 
years after service, where the Board found that Veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Savage, 10 Vet. App. at 497-98 (holding 
that, notwithstanding a showing of post-service continuity of 
symptomatology, medical expertise was required to relate 
present disability etiologically to post-service symptoms).

Although the Veteran might sincerely believe that his 
tinnitus is related to his active service, the Veteran, as a 
lay person, is not competent to testify that his tinnitus was 
caused by acoustic trauma in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

In sum, after considering the credibility and probative value 
of the evidence in this case, the Board finds the evidence 
against the Veteran's claim for service connection for 
tinnitus to be more persuasive than the evidence in favor of 
the claim.  Although the Veteran currently has tinnitus and 
claims that it is related to his military service, the post-
service medical records do not reflect any reports of 
tinnitus until 2007.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the Veteran); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, 
after a thorough review of the claims file and an adequate 
medical examination, the October 2007 VA examiner found that 
the Veteran's tinnitus was not as likely as not a result of 
military service.  Thus, after careful consideration, the 
Board concludes that the clinical and objective medical 
evidence in this case is more accurate and more probative 
than the statements of the Veteran, offered many years after 
his discharge from service.  See Curry, 7 Vet. App. at 68.

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for tinnitus.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for tinnitus is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).










ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


